Case 20-11143-JDW         Doc 33    Filed 09/24/20 Entered 09/24/20 17:01:37            Desc Main
                                   Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

RE: WAYNE BLACK                                                    CASE NO: 20-11143 - JDW

DEBTOR                                                                          CHAPTER: 13

              MISSISSIPPI DEPARTMENT OF REVENUE’S RESPONSE TO
                   DEBTOR’S OBJECTION TO PROOF OF CLAIM

         COMES NOW the Mississippi Department of Revenue (“MDOR”), by and through

counsel, and files its Response (“Response”) to Objection to Proof of Claim # 8-1 (Dkt. No. #32)

(“Objection”) by the Debtor. In support of its Response, the MDOR states the following:

         1.    The Court should overrule the Objection because it omits any evidence that would

overcome the presumption of correctness granted through Proof of Claim # 2 (“POC”) and the

underlying assessments.

         2.    A proof of claim filed under the Bankruptcy Rules constitutes prima facie evidence

of the validity and the amount of the claim. Fed. R. Bank. P. Rule 3001(f); McGee v. O'Connor

(In re O'Connor), 153 F.3d 258 (5th Cir. l998). To rebut this presumption, the objecting party must

present enough evidence to overcome the prima facie effect. Mere assertions by the taxpayer are

insufficient to meet this burden. In re Hollars, 198 B.R. 270 (Bankr. S.D. Ohio 1996) (conclusory

statements are insufficient to rebut the presumed validity of a claim.)

         3.     "[T]he burden of proof on a tax claim in bankruptcy remains where the substantive

tax law puts it." Raleigh v. Illinois Dep't of Revenue, 530 U.S. 15, 26 (2000). The substantive laws

at issue in this Objection are the tax laws of Mississippi. Those laws impose the burden on the

taxpayer to provide evidence competent enough to overcome the prima facie correctness of an

assessment. Miss. Code Ann. §27-7-53. Also see: In re Blalock, 537 B.R. 284 (Bankr. S. D. Miss.

2015).



                                                 1
Case 20-11143-JDW        Doc 33     Filed 09/24/20 Entered 09/24/20 17:01:37             Desc Main
                                   Document      Page 2 of 3



       4.      Because MDOR’s records reflect that the Debtor failed to comply with its

obligation under Miss. Code Ann. § 27-7-31 to timely file his 2014 tax return, MDOR issued an

audit assessment under Miss. Code Ann. § 27-7-53(2) for that tax year based on available wage

information and other income. MDOR then filed the Proof of Claim for the assessed amounts.

       5.       MDOR reserves the right to amend this Response prior to the hearing and the right

to raise additional arguments or modify these arguments at the hearing on this matter.

       WHEREFORE, the Mississippi Department of Revenue requests that the Court enter an

order (1) denying the Objection, and (2) allowing MDOR’s Proof of Claim # 8-1 as filed. The

Mississippi Department of Revenue also requests such other relief to which it is entitled.

       September 24, 2020

       Respectfully submitted,

                                      BY:    /s/

                                             Sylvie D. Robinson (MSB # 8931)
                                             Mississippi Department of Revenue
                                             Post Office Box 22828
                                             Jackson, MS 39225
                                             Telephone: 601-923-7414
                                             Facsimile: 601-923-7423
                                             E-mail: sylvie.robinson@dor.ms.gov




                                                   2
Case 20-11143-JDW        Doc 33     Filed 09/24/20 Entered 09/24/20 17:01:37           Desc Main
                                   Document      Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I, Sylvie D. Robinson, attorney for the Mississippi Department of Revenue, hereby certify

that I served this day by ECF or regular mail a true and correct copy of the foregoing Response to

Debtor’s Objection to Claim to:

US Trustee (ECF)

Chapter 13 Trustee (ECF)

Debtor’s Attorney (ECF)
Robert Lomenick

Debtor (Regular Mail)
Wayne Black
307 Section Line Rd
Como, MS 38619-6279

Date: September 24, 2020


                                             BY: /s/ Sylvie D. Robinson




                                                3
